 



Exhibit 10.52
THIRD AMENDMENT TO THE WATERS CORPORATION
1996 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
     WHEREAS, Waters Corporation (the “Company”) has established and maintains a
deferred compensation plan for the benefit of non-employee directors of the
Company entitled the Waters Corporation 1996 Non-Employee Director Deferred
Compensation Plan (the “Plan”).
     WHEREAS, the Company deems it necessary and/or advisable to make certain
administrative changes to the Plan.
     NOW, THEREFORE, in accordance with the power of amendment contained in
Section 6 of the Plan, the Company having heretofore taken all necessary action
to amend the Plan, the Plan is hereby amended, as follows, effective as provided
herein:

  1.   Effective January 1, 2007, Subparagraph 2(h) of the Plan is hereby
amended to read in its entirety as follows:         “‘Fees Payment Date’ shall
mean the last business day for the Company of each fiscal quarter in which the
Director’s Fees were earned.”     2.   Effective January 1, 2005, Subparagraph
4(a) of the Plan is hereby amended to read in its entirety as follows:

(i) With respect to amounts deferred prior to January 1, 2005, a Participant may
elect to defer receipt of all (but not less than all) of his or her Fees by
filing the appropriate election form with the Corporate Secretary at least six
(6) months before the Fees Payment Date to which the election applies. A
Participant may amend or terminate an election under the Subparagraph 4(a) by
written notice to the Corporate Secretary. Such amendment or termination shall
be effective for Fees payable no earlier than six (6) months from the date of
delivery of such notice to the Corporate Secretary. Such amendment or
termination shall not affect the time or manner of payment of previously
deferred Fees. Notwithstanding the foregoing, no deferral shall be permitted to
the extent prohibited by applicable law.
(ii) With respect to amounts deferred on or after January 1, 2005, a Participant
may elect to defer receipt of all (but not less than all) of his or her Fees by
filing the appropriate form with the Company by December 31 of the year prior to
the calendar year in

 



--------------------------------------------------------------------------------



 



which the Fees will be earned. In the case of a new Director, an election to
defer Fees must be filed within 30 days after the commencement of the Director’s
service and shall apply only to fees for service after the date of such
election. Any deferral election under this Subparagraph 4(a) is irrevocable
during any calendar year for which it is in effect and may not be amended or
terminated.”

  3.   Effective January 1, 2005, Subparagraph 4(b) of the Plan is hereby
amended to read in its entirety as follows:

(i) With respect to amounts deferred before January 1, 2005, and subject to
Subparagraph 4(h), a Participant may elect to defer receipt of Fees until (i) a
specified date at least six (6) months in the future or (ii) cessation of the
Participant’s service as a member of the Board of Directors.
(ii) With respect to amounts deferred on or after January 1, 2005, and subject
to Subparagraph 4(h), a Participant may elect to defer receipt of Fees until
(i) a specified future date (but no earlier than the first day of the second
year following the year of deferral) or (ii) cessation of the Participant’s
service as a member of the Board of Directors. A Participant may only make a
change to the election in this Subparagraph 4(b) at least 12 months prior to the
originally scheduled date of first payment and such election must delay payment
at least five years from the originally scheduled payment date. Provided,
however, that a Participant may not elect to accelerate a payment.”

  4.   Effective January 1, 2007, the first sentence of the first paragraph of
Subparagraph 4(e)(i) of the Plan is hereby amended to read in its entirety as
follows:         “If the Participant elects his or her Fees to be deemed
invested in Common Stock Units, such amounts shall be credited to his or her
Account in the following manner. On the Fees Payment Date to which the deferral
applies, the amount deferred shall be converted into a number of Common Stock
Units by dividing the amount of Fees payable by the average Stock Price of the
Company’s Common Stock for the fiscal quarter ending on the Fees Payment Date.”
    5.   Effective January 1, 2007, the second sentence of Subparagraph 4(e)(ii)
of the Plan is hereby amended to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



      “Interest shall be credited thereon from the date such cash is received to
the last date of each fiscal quarter, at a rate per annum (computed on the basis
of a 360 day year and a 90 day quarter) equal to the sum of (1) the “prime rate”
announced by Bank of America as in effect on the January 1st of the year in
which the Fees are earned, plus (2) 50 basis points.     6.   Effective
January 1, 2005, Subparagraph 4(f)(ii) of the Plan is hereby amended to read in
its entirety as follows:         “if a Participant has elected to defer his or
her Fees until cessation of his or her service as a member of the Board of
Directors, whether the termination is due to resignation, retirement,
disability, death or otherwise, payment shall be made or shall commence, as the
case may be, within thirty (30) days after the final Fees Payment Date; and”    
7.   Effective January 1, 2005, the last sentence of Subparagraph 4(h)(iii) of
the Plan is hereby amended to read in its entirety as follows:         “Cash
shall be paid to a Participant in lieu of a fractional share, determined by
reference to the Stock Price on the date as of which the distribution event
occurs.”     8.   Effective January 1, 2007, Section 5 of the Plan is amended to
read in its entirety as follows:         “The Compensation Committee of the
Board of Directors (the “Committee”) shall administer the Plan; provided,
however, that at any time and on any one or more occasions the Board of
Directors may itself exercise any of the powers and responsibilities assigned
the Committee under the Plan and when so acting shall have the benefit of all of
the provisions of the Plan pertaining to the Committee’s exercise of its
authorities hereunder. The Committee shall have plenary authority in its
discretion to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to it; to determine the terms of Fees deferral agreements
executed and delivered under the Plan, including such terms and provisions as
shall be requisite in the judgment of the Committee to conform to any change in
any law or regulation applicable thereto; and to make all other determinations
deemed necessary or advisable for the administration of the Plan. The
Committee’s determination on the foregoing matters shall be conclusive.”

 



--------------------------------------------------------------------------------



 



  9.   Effective January 1, 2007, the first sentence of Section 6 of the Plan is
amended to read in its entirety as follows:         “The Committee may at any
time terminate the Plan or make such modification or amendment of the Plan as it
shall deem advisable; provided, however, that no amendment may be made, without
the approval by the holders of Common Stock, which would (i) materially increase
the benefits accruing to Participants under the Plan, (ii) increase the maximum
number of shares reserved for issuance under the Plan, or (iii) amend the
requirements as to the class of persons eligible to participate in the Plan and,
provided further, that no modification or amendment of the Plan shall reduce any
amount already credited to a Participant’s Account as of the effective date of
such modification or amendment.”     10.   Effective January 1, 2005, Section 10
of the Plan is amended by adding at the end thereof the following paragraph to
read in its entirety as follows:         “Notwithstanding anything herein to the
contrary, the parties intend that no amount payable to Participants hereunder
shall be subject to the provisions of Section 409A(a)(1) of the Internal Revenue
Code of 1986, as amended, and this Plan shall be interpreted and administered
accordingly.”

     IN WITNESS WHEREOF, the Company has caused this amendment to be signed on
its behalf by its duly authorized representative this 12th day of April, 2007.

            WATERS CORPORATION
      By:   /s/ Elizabeth B. Rae         Its: Corporate Vice President, Human
Resources              

 